File No. 33-5270 33-16338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 123 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 123 [X] The Dreyfus/Laurel Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibits (N)(5) and (N)(6) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file revised Rule 18f-3 Plans as Exhibits N(5) and N(6) to Item 28 to this Registration Statement on Form N-1A. Part A of Dreyfus Opportunistic Fixed Income Fund, Dreyfus Tax Managed Growth Fund and Dreyfus Small Cap Fund were filed with Post-Effective Amendment No. 121 to the Registration Statement on Form N-1A filed on February 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and are incorporated by reference herein. Part B of Dreyfus Opportunistic Fixed Income Fund, Dreyfus Tax Managed Growth Fund and Dreyfus Small Cap Fund were filed on March 4, 2011 pursuant to Rule 497(c) under the Securities Act of 1933 and are incorporated by reference herein. Parts A and B of Dreyfus Core Equity Fund were filed with Post-Effective Amendment No. 120 to the Registration Statement on Form N-1A filed on December 23, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and are incorporated by reference herein. THE DREYFUS/LAUREL FUNDS, INC . (formerly, The Laurel Funds, Inc.) PART C. OTHER INFORMATION Item 28. Exhibits A(1) Articles of Incorporation dated July 31, 1987. Incorporated by reference to Post-Effective Amendment No. 41 to the Registrant’s Registration Statement on Form N-1A (“Post-Effective Amendment No. 41”). A(2) Articles Supplementary dated October 15, 1993 increasing authorized capital stock. Incorporated by reference to Post-Effective Amendment No. 39 to the Registrant’s Registration Statement on Form N-1A (“Post Effective Amendment No. 39”). A(3) Articles of Amendment dated March 31, 1994. Incorporated by reference to Post-Effective Amendment No. 41. A(4) Articles Supplementary dated March 31, 1994 reclassifying shares. Incorporated by reference to Post-Effective Amendment No. 41. A(5) Articles Supplementary dated May 24, 1994 designating and classifying shares. Incorporated by reference to Post-Effective Amendment No. 39. A(6) Articles of Amendment dated October 17, 1994. Incorporated by reference to Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A (“Post-Effective Amendment No. 31”). A(7) Articles Supplementary dated December 19, 1994 designating classes. Incorporated by reference to Post-Effective Amendment No. 32 to the Registrant’s Registration Statement on Form N-1A (“Post-Effective Amendment No. 32”). A(8) Articles of Amendment dated June 9, 1995. Incorporated by reference to Post-Effective Amendment No. 39. A(9) Articles of Amendment dated August 30, 1995. Incorporated by reference to Post-Effective Amendment No. 39. A(10) Articles Supplementary dated August 31, 1995 reclassifying shares. Incorporated by reference to Post-Effective Amendment No. 39. A(11) Articles of Amendment dated October 31, 1995 designating and classifying shares. Incorporated by reference to Post-Effective Amendment No. 41. A(12) Articles of Amendment dated November 22, 1995 designating and reclassifying shares. Incorporated by reference to Post-Effective Amendment No. 41. A(13) Articles of Amendment dated July 15, 1996. Incorporated by reference to Post-Effective Amendment No. 53 to the Registrant’s Registration Statement on Form N-1A (“Post-Effective Amendment No. 53”). A(14) Articles of Amendment dated February 27, 1997. Incorporated by reference to Post-Effective Amendment No. 53. A(15) Articles of Amendment dated August 13, 1997. Incorporated by reference to Post-Effective Amendment No. 53. A(16) Articles of Amendment dated October 30, 1997. Incorporated by reference to Post-Effective Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A. A(17) Articles of Amendment dated March 25, 1998. Incorporated by reference to Post-Effective Amendment No. 62 to the Registrant’s Registration Statement on Form N-1A. A(18) Articles of Amendment dated July 30, 1998. Incorporated by reference to Post-Effective Amendment No. 67. A(19) Articles Supplementary dated August 9, 1999. Incorporated by reference to Post-Effective Amendment No. 76. A(20) Articles Supplementary dated March 15, 1999. Incorporated by reference to Post-Effective Amendment No. 76. A(21) Articles of Amendment dated March 15, 1999. Incorporated by reference to Post-Effective Amendment No. 76. A(22) Articles of Amendment dated January 31, 2002. Incorporated by reference to Post-Effective Amendment No. 83. A(23) Articles Supplementary dated January 31, 2002. Incorporated by reference to Post-Effective Amendment No. 83. A(24) Articles Supplementary dated May 12, 2004 are incorporated by reference to Post-Effective Amendment No. 89 to Registrant’s Registration Statement on Form N-1A filed on May 13, 2004. A(25) Articles Supplementary dated June 30, 2006 are incorporated by reference to Post-Effective Amendment No. 99 to Registrant’s Registration Statement on Form N-1A filed on June 29, 2006. A(26) Articles Supplementary dated June 25, 2007 are incorporated by reference to Post-Effective Amendment No. 106 to Registrant’s Registration Statement on Form N-1A filed on December 26, 2007. A(27) Articles of Amendment dated July 5, 2007 (relating to Dreyfus Premier Balanced Fund, Dreyfus Premier Core Equity Fund, Dreyfus Premier Large Company Stock Fund, Dreyfus Premier Limited Term Income Fund, Dreyfus Premier Midcap Stock Fund, Dreyfus Premier Small Cap Value Fund, Dreyfus Premier Tax Managed Growth Fund and Dreyfus Premier Strategic Income Fun d) in connection with redesignation of Class R shares as Class I shares. Incorporated by reference to Post-Effective Amendment No. 107 to Registrant’s Registration Statement on Form N-1A filed on December 27, 2007. A(28) Articles of Amendment redesignating Dreyfus Municipal Reserves as Dreyfus AMT-Free Municipal Reserves. Incorporated by reference to Post-Effective Amendment No. 107 to Registrant’s Registration Statement on Form N-1A filed on December 24, 2008. A(29) Articles Supplementary dated October 14, 2008. Incorporated by reference to Post-Effective Amendment No. 107 to Registrant’s Registration Statement on Form N-1A filed on December 24, 2008. A(30) Articles Supplementary dated December 3, 2008. Incorporated by reference to Post-Effective Amendment No. 107 to Registrant’s Registration Statement on Form N-1A filed on December 24, 2008. A(31) Articles Supplementary dated April 20, 2009 are incorporated by reference to Post-Effective Amendment No. 114 to Registrant’s Registration Statement on Form N-1A filed on December 22, 2009. A(32) Articles of Amendment redesignating Dreyfus Small Cap Value Fund as Dreyfus Small Cap Fund are incorporated by reference to Post-Effective Amendment No. 117 to Registrant’s Registration Statement on Form N-1A filed on February 26, 2010. A(33) Articles of Amendment redesignating Dreyfus Strategic Income Fund as Dreyfus Opportunistic Fixed Income Fund are incorporated by reference to Post-Effective Amendment No. 119 to Registrant’s Registration Statement on Form N-1A filed on December 23, 2010. B(1) Amended and restated Bylaws dated February 1, 2006 are incorporated by reference to Post-Effective Amendment No. 96 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2006. D(1) Investment Management Agreement between Mellon Bank, N.A. and the Registrant, dated October 17, 1994. Incorporated by reference to Post-Effective Amendment No. 41. D(2) Assignment and Assumption Agreement among Mellon Bank, N.A., The Dreyfus Corporation and the Registrant, dated November 1, 1995 (relating to Investment Management Agreement). Incorporated by reference to Post-Effective Amendment No. 31. D(3) Amended Exhibit A to Investment Management Agreement between Mellon Bank, N.A. and the Registrant, dated April 4, 2000. Incorporated by reference to Post-Effective Amendment No. 67. D(4) Management Agreement between the Registrant (on behalf of Dreyfus Premier Strategic Income Fund) and The Dreyfus Corporation, dated April 20, 2006 is incorporated by reference to Post-Effective Amendment No. 99 to the Registration Statement on Form N-1A filed on June 29, 2006. D(5) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Fayez Sarofim & Co. with respect to Dreyfus Core Equity Fund (formerly, Dreyfus Premier Core Equity Fund), dated July 30, 1998 and as amended, August 3, 2009, is incorporated by reference to Post-Effective Amendment No. 112 to Registrant’s Registration Statement on Form N-1A filed on July 24, 2009. D(6) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Fayez Sarofim & Co. with respect to Dreyfus Tax Managed Growth Fund (formerly, Dreyfus Premier Tax Managed Growth Fund), dated October 23, 1997 and as amended, August 3, 2009, is incorporated by reference to Post-Effective Amendment No. 112 to Registrant’s Registration Statement on Form N-1A filed on July 24, 2009. E(1) Distribution Agreement dated March 22, 2000 and Amended October 1, 2010 is incorporated by reference to Post-Effective Amendment No. 118 to Registrant’s Registration Statement on Form N-1A filed on October 22, 2010. E(2) Amended Exhibit A (dated April 20, 2006) to Distribution Agreement dated March 22, 2000 (relating to Dreyfus Premier Strategic Income Fund) is incorporated by reference to Post-Effective Amendment No. 99 to Registrant’s Registration Statement on Form N-1A filed on June 29, 2006. E(3) Forms of Service Agreements are incorporated by reference to Post-Effective Amendment No. 103 to Registrant’s Registration Statement on Form N-1A filed on February 28, 2007. E(4) Forms of Supplemental to Service Agreements are incorporated by reference to Post-Effective Amendment No. 103 to Registrant’s Registration Statement on Form N-1A filed on February 28, 2007. F Not Applicable. G Form of Custody Agreement between the Registrant and The Bank of New York Mellon, dated January 1, 2011, is incorporated by reference to Post-Effective Amendment No. 119 to Registrant’s Registration Statement on Form N-1A filed on December 23, 2010. H Amended and Restated Transfer Agency Agreement, dated as of June 1, 2007, between the Registrant and Dreyfus Transfer, Inc., is incorporated by reference to Post-Effective Amendment No. 108 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2008 . I(1) Opinion of counsel. Incorporated by reference to the Registration Statement and to Post-Effective Amendment No. 32, and Post-Effective Amendment No. 56, and Post-Effective Amendment No. 67. I(2) Consent and opinion of counsel, dated June 27, 2007, is incorporated by reference to Post-Effective Amendment No. 105 to the Registration Statement on Form N-1A filed on June 28, 2007. I(3) Consent and opinion of Registrant’s counsel (relating to Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Disciplined Stock Fund, Dreyfus Bond Market Index Fund, Dreyfus Small Cap Fund, Dreyfus Tax Managed Growth Fund, Dreyfus Opportunistic Fixed Income Fund, Dreyfus Money Market Reserves, Dreyfus U.S. Treasury Reserves and Dreyfus AMT-Free Municipal Reserves) is incorporated by reference to Post-Effective Amendment No. 121 to the Registration Statement on Form N-1A filed on February 28, 2011. J Consent of Independent Registered Public Accounting Firm is incorporated by reference to Post-Effective Amendment No. 121 to the Registration Statement on Form N-1A filed on February 28, 2011. K Letter of Investment Intent. Incorporated by reference to the Registration Statement. M(1) Amended and Restated Distribution Plan effective as of March 22, 2000, (relating to Investor Class Shares and Class A Shares) for Dreyfus Bond Market Index Fund, Dreyfus Money Market Reserves, Dreyfus Municipal Reserves, Dreyfus U.S. Treasury Reserves, Dreyfus Premier Balanced Fund, Dreyfus Premier Limited Term Income Fund, Dreyfus Premier Small Cap Value Fund, Dreyfus Premier Tax Managed Growth Fund, Dreyfus Premier Midcap Stock Fund and Dreyfus Premier Large Company Stock Fund is incorporated by reference to Post-Effective Amendment No. 87 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2004. M(2) Amended and Restated Distribution Plan for Dreyfus Disciplined Stock Fund is incorporated by reference to Post-Effective Amendment No. 61 to the Registrant’s Registration Statement (“Post-Effective Amendment No. 61”). M(3) Amended and Restated Distribution Plan, effective as of March 22, 2000 and as revised April 15, 2002, (relating to Class A shares) for Dreyfus Premier Core Equity Fund is incorporated by reference to Post-Effective Amendment No. 87 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2004. M(4) Distribution Plan, as revised April 15, 2002, (relating to Class B and Class C shares) for Dreyfus Premier Balanced Fund, Dreyfus Premier Limited Term Income Fund, Dreyfus Premier Small Cap Value Fund, Dreyfus Premier Tax Managed Growth Fund, Dreyfus Premier Midcap Stock Fund, Dreyfus Premier Large Company Stock Fund and Dreyfus Premier Core Equity Fund is incorporated by reference to Post-Effective Amendment No. 87 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2004. M(5) Revised Distribution Plan dated April 15, 2002 (relating to Class T shares) for Dreyfus Premier Tax Managed Growth Fund, Dreyfus Premier Large Company Stock Fund, Dreyfus Premier Midcap Stock Fund, Dreyfus Premier Balanced Fund, Dreyfus Premier Small Cap Value Fund and Dreyfus Premier Core Equity Fund is incorporated by reference to Post-Effective Amendment No. 87 to Registrant’s Registration Statement on Form N-1A filed on February 27, 2004. M(6) Distribution Plan dated April 20, 2006 (relating to Class C) for Dreyfus Premier Strategic Income Fund is incorporated by reference to Post-Effective Amendment No. 99 to Registrant’s Registration Statement on Form N-1A filed on June 29, 2006. M(7) Distribution Plan, as revised April 26, 2007, (relating to Class B shares) for Dreyfus Municipal Reserves is incorporated by reference to Post-Effective Amendment No. 104 to Registrant’s Registration Statement on Form N-1A filed on May 1, 2007. M(8) Amended and Restated Service Plan, effective as of March 22, 2000, (relating to Class B, Class C and Class T shares) for Dreyfus Premier Large Company Stock Fund, Dreyfus Premier Midcap Stock Fund, Dreyfus Premier Balanced Fund, Dreyfus Premier Tax Managed Growth Fund, Dreyfus Premier Small Cap Value Fund, Dreyfus Premier Core Equity Fund and (relating to Class B and Class C shares) Dreyfus Premier Limited Term Income Fund. Incorporated by reference to Post-Effective Amendment No. 81. M(9) Amended and Restated Shareholder Servicing Plan, effective as of March 22, 2000, for Dreyfus Institutional Government Money Market Fund, Dreyfus Institutional Prime Money Market Fund and Dreyfus U.S. Treasury Money Market Fund. Incorporated by reference to Post-Effective Amendment No. 77. M(10) Shareholder Services Plan dated April 20, 2006 for Dreyfus Premier Strategic Income Fund is incorporated by reference to Post-Effective Amendment No. 99 to Registrant’s Registration Statement on Form N-1A filed on June 29, 2006. M(11) Shareholder Services Plan, dated April 26, 2007, (relating to Class B shares) for Dreyfus Municipal Reserves is incorporated by reference to Post-Effective Amendment No. 104 to Registrant’s Registration Statement on Form N-1A filed on May 1, 2007. N(1) Amended Rule 18f-3 Plan for Dreyfus Bond Market Index Fund, dated December 31, 1999. Incorporated by reference to Post-Effective Amendment No. 76 to Registrant’s Registration Statement on Form N-1A filed on February 17, 2000. N(2) Rule 18f-3 Plan, as revised April 26, 2007, for Dreyfus Money Market Reserves, Dreyfus Municipal Reserves and Dreyfus U.S. Treasury Reserves is incorporated by reference to Post-Effective Amendment No. 104 to Registrant’s Registration Statement on Form N-1A filed on May 1, 2007. N(3) Rule 18f-3 Plan, amended as of February 4, 2009, for Dreyfus Large Company Stock Fund, Dreyfus Tax Managed Growth Fund, Dreyfus Small Cap Value Fund and Dreyfus Core Equity Fund (relating to Class A, Class B, Class C and Class I shares, as applicable ), is incorporated by reference to Post-Effective Amendment No. 111 to the Registration Statement on Form N-1A filed on February 27, 2009. N(4) Rule 18f-3 Plan, revised as of September 30, 2009, for Dreyfus Strategic Income Fund (relating to Class A, Class C and Class I), is incorporated by reference to Post-Effective Amendment No. 113 to the Registration Statement on Form N-1A filed on September 23, 2009. N(5) Rule 18f-3 Plan, amended as of February 4, 2009, revised as of July 15, 2011, for Dreyfus Opportunistic Fixed Income Fund (formerly, Dreyfus Strategic Fixed Income Fund) (relating to Class A, Class C and Class I), is filed herewith. N(6) Rule 18f-3 Plan, amended as of July 15, 2009, revised as of July 15, 2011, for Dreyfus Tax Managed Growth Fund, Dreyfus Small Cap Fund and Dreyfus Core Equity Fund (relating to Class A, Class B, Class C and Class I shares), is filed herewith. P(1) Code of Ethics adopted by the Registrant is incorporated by reference to Post-Effective Amendment No. 117 to Registrant’s Registration Statement on Form N-1A filed on February 26, 2010. P(2) Code of Ethics adopted by the Sub-Investment Adviser is incorporated by reference to Post-Effective Amendment No. 118 to Registrant’s Registration Statement on Form N-1A filed on October 22, 2010. Other Exhibits (1) Power of Attorney of Bradley J. Skapyak, James Windels and Directors, dated October 28, 2009 is incorporated by reference to Post-Effective Amendment No. 114 to Registrant’s Registration Statement on Form N-1A filed on December 22, 2009. Item 29. Persons Controlled by or under Common Control with Registrant Not applicable. Item 30. Indemnification The Registrant’s charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys’ fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article Tenth of the Registrant’s Articles of Incorporation and any amendments thereto, Article X of Registrant’s Amended and Restated Bylaws, Section 2-418 of the Maryland General Corporation Law and Section 1.09 of the Distribution Agreement. Item 31 . Business and Other Connections of Investment Adviser (a) The Dreyfus Corporation (“Dreyfus”) and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. (b) The Registrant (on behalf of Dreyfus Core Equity Fund and Dreyfus Tax Managed Growth Fund (the “Funds”)) is fulfilling the requirement of this Item 26(b) to provide a list of the officers and directors of Fayez Sarofim & Co., the sub-investment adviser of the Funds, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Fayez Sarofim & Co., or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Fayez Sarofim & Co. (SEC File No. 801-1725). Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
